Citation Nr: 9911638	
Decision Date: 04/29/99    Archive Date: 05/06/99

DOCKET NO.  97-10 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether a claim of entitlement to service connection for the 
cause of the veteran's death is well grounded.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, that denied entitlement to service 
connection for the cause of the veteran's death.  The St. 
Petersburg, Florida, RO currently has jurisdiction over the 
case.

The appellant requested that she be scheduled for a personal 
hearing before a member of the Board in her March 1997 
substantive appeal; however, she withdrew this request in 
April 1997.  38 C.F.R. § 20.702(e) (1998); see Anderson v. 
Brown, 9 Vet. App. 542, 546-547 (1996).


FINDINGS OF FACT

1.  The veteran died on December [redacted], 1996.

2.  Prior to his death, the veteran had established service 
connection for acne of the face and back, evaluated as 30 
percent disabling; an anxiety reaction with depressive 
features, evaluated as 30 percent disabling; and a scar of 
the right hand, evaluated as noncompensable.

3.  The cause of the veteran's death was hepatic failure and 
alcoholic liver disease.

4.  The appellant has presented no competent medical evidence 
showing that alcoholism or the hepatic failure and alcoholic 
liver disease that caused the veteran's death developed 
during service.

5.  The appellant has presented no competent medical evidence 
showing that any service-connected disability, including an 
anxiety reaction with depressive features, caused or 
aggravated alcoholism or the hepatic failure and alcoholic 
liver disease that resulted in the veteran's death.


CONCLUSION OF LAW

The claim for service connection for the cause of the 
veteran's death is not well grounded, and therefore there is 
no statutory duty to assist the appellant in developing facts 
pertinent to this claim.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

The veteran's service medical records disclose no complaints 
or findings of alcoholism or liver disease.  During 
hospitalization for treatment of subacute appendicitis in 
January 1943, he reported that he used alcohol in moderation.

The post-service medical evidence includes a July 1950 VA 
report of examination.  The veteran reported that he drank 
beer occasionally, but not to excess.  The examiner diagnosed 
a chronic, moderate conversion reaction with symptoms mainly 
referable to the head.  

On VA examination in June 1957, the veteran reported that he 
drank "very little" concerning alcoholic beverages and 
denied intoxication.  Pertinent diagnoses included a chronic 
conversion reaction.       

The veteran was next examined by VA in September 1965.  He 
stated that he drank a couple of whiskeys and eight bottles 
of beer almost every night.  He further reported that he took 
six to 12 cans of beer because he felt so nervous and it 
relaxed him.  The examiner diagnosed an anxiety reaction with 
depressive features, chronic.

On VA examination in September 1970, the veteran reported 
that he drank moderately when he felt "low."  The examiner 
diagnosed an anxiety reaction with depressive features, 
associated with a gastrointestinal peptic ulcer, chronic.

On VA examination in December 1972, the veteran reported that 
he drank up to 12 bottles of beer a day, plus some whiskey.  
He stated that he reached for the bottle whenever he got 
depressed, unhappy or nervous.  The examiner diagnosed an 
anxiety reaction with depressive features associated with 
peptic ulcer.

The veteran died on December [redacted], 1996.  The certified 
abstract of the death certificate listed hepatic failure and 
alcoholic liver disease as the cause of the veteran's death. 

At the time of the veteran's death, he was service connected 
for acne of the face and back, evaluated as 30 percent 
disabling; an anxiety reaction with depressive features, 
evaluated as 30 percent disabling; and a scar of the right 
hand, evaluated as noncompensable.  His combined disability 
rating was 50 percent.

The appellant submitted a claim of entitlement to service 
connection for the cause of the veteran's death to the RO on 
December 13, 1996.

In support of her claim, the appellant testified at a 
personal hearing at the RO in August 1997.  She argued, in 
essence, that the veteran's service-connected anxiety 
disorder caused his alcoholism that led to his death.  She 
reported that she first noticed that he began having problems 
with anxiety and drinking following his separation from 
active service and that he first started drinking heavily in 
the 1960s.  The veteran was reportedly treated by Dr. 
Farnsworth on about five occasions in 1955.  The appellant 
stated that Dr. Farnsworth told her that the veteran's 
anxiety disorder caused his alcoholism; however, Dr. 
Farnsworth had since died.  

The appellant further testified that the veteran was treated 
at the VA Medical Center in Boston, Massachusetts; however, 
no examiner at that facility had associated his alcoholism 
with his anxiety.  Finally, the veteran was treated by Dr. 
Peter Ferrino between 1955 and 1958, who also reportedly told 
the appellant that there was a relationship between the 
veteran's anxiety and alcoholism.  At the conclusion of the 
hearing, the hearing officer advised the appellant that she 
had 60 days to submit a medical statement (i.e., from Dr. 
Ferrino) in support of her claim.

In an October 1997 written statement, the appellant stated 
that the veteran drank to overcome fears associated with his 
anxiety and depression.  


II.  Legal analysis

The threshold question that must be resolved is whether or 
not the appellant has submitted a well-grounded claim for 
service connection for the cause of the veteran's death.  
38 U.S.C.A. § 5107(a) (West 1991).  Pursuant to 38 U.S.C.A. 
§ 5107(a) (West 1991), "a person who submits a claim for 
benefits administered by the Secretary shall have the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded."  A well-grounded claim is "a plausible claim, 
one that is meritorious on its own or capable of 
substantiation."  Robinette v. Brown, 8 Vet. App. 69, 73-74 
(1995); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990); see 
Johnson v. Brown, 8 Vet. App. 423, 426-27 (1995) (applying 
well-grounded claim requirement in context of service 
connection for cause of veteran's death).  The United States 
Court of Appeals for Veterans Claims (formerly the United 
States Court of Veterans Appeals) (Court) has further held 
that "[w]here the determinative issue involves either 
medical etiology or a medical diagnosis, competent medical 
evidence is ordinarily required to fulfill the well-grounded 
claim requirement of section 5107(a)."  Edenfield v. Brown, 
8 Vet. App. 384, 388 (1995) (en banc).  If the appellant has 
not presented a well-grounded claim, then the appeal fails as 
to that claim, and the Board is not obligated under 
38 U.S.C.A. § 5107(a) (West 1991) to assist the appellant any 
further in the development of that claim.  Murphy, 1 Vet. 
App. at 81.  

Under the pertinent statutes and regulations, service 
connection may be established for the cause of a veteran's 
death when a service-connected disability "was either the 
principal or a contributory cause of death."  38 C.F.R. 
§ 3.312(a) (1998); see 38 U.S.C.A. § 1310 (West 1991); see 
also 38 U.S.C.A. §§ 1110, 1112 (West 1991 & Supp. 1998) 
(setting forth criteria for establishing service connection).  
A service-connected disability is the principal cause of 
death when that disability, "singly or jointly with some 
other condition, was the immediate or underlying cause of 
death or was etiologically related thereto."  38 C.F.R. 
§ 3.312(b) (1998).  A contributory cause of death must be 
causally connected to the death and must have "contributed 
substantially or materially" to death, "combined to cause 
death," or "aided or lent assistance to the production of 
death."  38 C.F.R. § 3.312(c)(1) (1998).  See generally 
Harvey v. Brown, 6 Vet. App. 390, 393 (1994).  

Therefore, service connection for the cause of a veteran's 
death may be demonstrated by showing that the veteran's death 
was caused by a disability for which service connection had 
been established at the time of death or for which service 
connection should have been established.

Service connection may be established for a current 
disability based on different legal theories of entitlement.  
"Direct" service connection may be established by showing 
that a disease or injury had its onset in service or by 
showing that a current disability is a result of a disease or 
injury that was incurred in service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1998).  In 
general, establishing "direct" service connection for a 
disability requires the existence of a current disability and 
a relationship or connection between that disability and a 
disease contracted or an injury sustained during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (1998); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

Service connection may also be established on a secondary 
basis for a disability which is shown to be proximately due 
to or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310(a) (1998).  Establishing service connection 
on a secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (1998); 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), 
reconciling, Leopoldo v. Brown, 4 Vet. App. 216 (1993), and 
Tobin v. Derwinski, 2 Vet. App. 34 (1991).

Service connection may be granted only when a disability or 
cause of death was incurred or aggravated in line of duty and 
not the result of the veteran's own willful misconduct.  
38 U.S.C.A. § 105 (West 1991); 38 C.F.R. § 3.301 (1998).  
"Alcohol dependence is deemed by statute to be the result of 
willful misconduct and cannot itself be service-connected."  
Gabrielson v. Brown, 7 Vet. App. 36, 41 (1994), citing 
38 U.S.C. §§ 105(a), 1110.  Prior to 1990, service connection 
could be granted for organic diseases which were the 
secondary results of the chronic use of alcohol.  See 
38 C.F.R. § 3.301(c)(2) (1989).  In 1990, the law was amended 
to preclude payment of compensation for certain secondary 
effects arising from willful misconduct including injuries or 
disease incurred during service as the result of alcohol 
abuse.  38 U.S.C.A. §§ 105, 1110 (West 1991); Omnibus Budget 
and Reconciliation Act of 1990, Pub.L. No. 101-508 § 8052, 
104 Stat. 1388-1, 1388-351 (1990).  The amendment applies to 
claims filed after October 31, 1990, the effective date of 
the amendment to the law.  See Gabrielson, 7 Vet. App. at 41 
(where claim for service connection for cause of death was 
filed before October 31, 1990, and Board concluded that 
service connection could not be granted for a disability 
resulting from alcohol use because that disability would be 
considered a result of willful misconduct, the Court held the 
Board erred as a matter of law).  However, both before and 
after the amendments to the law in 1990, there is no 
preclusion on granting service connection under section 
3.310(a) of VA regulations for a substance abuse disability 
that is the proximately due to or the result of a 
service-connected disease or injury.  See VAOPGCPREC 2-98 at 
6-7, Footnote 1 (February 10, 1998).

The appellant does not allege, nor does the evidence of 
record establish, that the veteran's service-connected 
disabilities, i.e., acne of the face and back, an anxiety 
reaction with depressive features, or a scar of the right 
hand, directly caused his death, or that alcoholism or liver 
disease had its onset during service.  The record lacks 
evidence of a nexus, or link, between alcoholism or liver 
disease and the veteran's active service.  There are no 
medical opinions contained in any of the veteran's post-
service medical records relating any alcoholism or liver 
disease to any inservice findings or event. 

Rather, the appellant argues that the veteran's alcohol 
addiction should be service connected on a secondary basis, 
and that this disability caused his alcoholic liver disease 
and resulted in his death.  However, the appellant has 
presented no competent medical evidence showing that the 
veteran's service-connected anxiety reaction with depressive 
features caused or aggravated any alcoholism or hepatic 
failure and alcoholic liver disease.  There is no medical 
evidence of record relating the veteran's alcoholism and/or 
the hepatic failure and alcoholic liver disease to his 
service-connected anxiety reaction with depressive features.  
The only evidence in support of a finding that the veteran's 
alcoholism was caused by his service-connected anxiety 
reaction with depressive features is the appellant's 
statements.  However, there is no indication that the 
appellant possesses the requisite medical knowledge or 
education to render a probative opinion involving medical 
diagnosis or medical causation.  See Edenfield, 8 Vet. App. 
at 388; Robinette, 8 Vet. App. at 74; Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).    

Thus, the evidence of record fails to establish a basis for 
service connection for the cause of the veteran's death.  The 
appellant has submitted no medical evidence, and there is 
none in the claims file, to render her claim plausible.  
Accordingly, the Board finds that her claim is not well 
grounded.

The presentation of a well-grounded claim is a threshold 
issue, and the Board has no jurisdiction to adjudicate a 
claim unless it is well grounded.  Boeck v. Brown, 6 Vet. 
App. 14, 17 (1993).  There is no duty to assist further in 
the development of this claim because such additional 
development would be futile.  See Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).

Where a claimant refers to a specific source of evidence that 
could make her claim plausible, VA has a duty to inform her 
of the necessity to submit that evidence to complete her 
application for benefits.  See Epps v. Brown, 9 Vet. 
App. 341, 344-45 (1996), aff'd Epps v. Gober, 126 F.3d 1464 
(Fed. Cir 1997).  The Board finds VA has no outstanding duty 
to inform the appellant of the necessity to submit certain 
evidence to complete her application for VA benefits.  
38 U.S.C.A. § 5103(a) (West 1991).  Nothing in the record 
suggests the existence of evidence that might well ground the 
appellant's claim for service connection for the cause of the 
veteran's death.  The appellant stated that no VA doctor had 
associated the veteran's alcoholism with his anxiety, and 
that Dr. Farnsworth, who had rendered such an opinion, was 
deceased.  Moreover, the appellant was provided 60 days 
following her personal hearing in August 1997 to submit a 
medical opinion from Dr. Ferrino; however, she did not submit 
any additional medical evidence.  Accordingly, the Board 
concludes that VA did not fail to meet its obligations with 
regard to this claim under 38 U.S.C.A. § 5103(a) (West 1991).


ORDER

Having found the claim not well grounded, entitlement to 
service connection for the cause of the veteran's death is 
denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals



 

